UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-21598 Name of Registrant: Putnam RetirementReady Funds Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam RetirementReady Funds One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam RetirementReady Funds Fund Name: Putnam RetirementReady 2050 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2045 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2040 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2035 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2030 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2025 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2020 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2015 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady 2010 Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Fund Name: Putnam RetirementReady Maturity Fund Putnam Capital Opportunities Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746802354 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund The Putnam Fund for Growth and Income Ticker Security ID: Meeting Date Meeting Status CUSIP9 746761402 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Income Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746792407 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam International Equity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 74680E507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746923507 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Putnam Voyager Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 747012409 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam RetirementReady Funds By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
